        Case 2:19-cv-07046-MWF-FFM Document 3 Filed 08/13/19 Page 1 of 1 Page ID #:14
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Davida Brook, Susman Godfrey, LLP, 1900 Avenue of the Stars,
 14th Floor, Los Angeles, CA 90067, (310) 789-3100 (Telephone),
 (310) 789-3150 (Facsimile)

 Vineet Bhatia, Susman Godfrey, LLP, 1000 Louisiana Street,
 Suite 5100, Houston, TX 77002, (713) 651-9366 (Telephone),
 (713) 654-6666 (Facsimile)

 ATTORNEY(S) FOR:    Greg Blatt
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Greg Blatt                                                                    CASE NUMBER:


                                                                                                        2:19-cv-7046
                                                              Plaintiff(s),
                                     v.
Rosette Pambakian and Sean Rad
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                      Greg Blatt
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
Rosette Pambakian                                                             Defendant
Sean Rad                                                                      Defendant




         8/13/2019                                         /s/ Davida Brook
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Greg Blatt


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
